DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 9 showing an extending in an arc shape manner must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 11, 12, 13, 14, 15, 16, 17, 18, 19, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams, Jr (‘185).  The reference to Williams, Jr teaches structure as claimed including a pallet comprising: a) a carrier arrangement (10, 18), having at least one base surface for carrying at least one item, at least two skid arrangements(at least fig 2), and  at least two coupling arrangements (20, 34) for coupling the carrier arrangement and the skid arrangements with one another as needed,  the carrier arrangement and the skid arrangements can be uncoupled from one another by means of the respective coupling arrangement,  each of the coupling arrangements can be actuated without the use of tools, the carrier arrangement has partial blocks at the bottom, each of the skid arrangements has a one-piece configuration, each of the coupling arrangements comprises a first coupling device and at least one second coupling device which differs structurally from the first coupling device, the first coupling device is configured as a bayonet device or in the manner of a bayonet device,  the first coupling device comprises a first coupling part arranged at the carrier arrangement and a first counter coupling part, which is arranged at the respective skid arrangement for interacting with the first coupling part,  the first coupling part is arranged at a first partial block (at least fig 2) of the carrier arrangement, the first counter coupling part is arranged at a first partial block of the respective skid arrangement,  the at least one second coupling device comprises at least one second coupling part  arranged at the carrier arrangement and at least one second counter coupling part, which is configured complementary to the at least one second coupling part and is arranged at the respective skid arrangement, the at least one second coupling part is arranged at a second partial block (at least fig 2) of the carrier arrangement, the at least one second counter coupling part is arranged at a second partial block of the respective skid arrangement,  each of the coupling arrangements further comprises another second coupling device, to provide two of the second coupling devices, wherein the first coupling devices is arranged especially centrally between the two second coupling devices, at least one safety locking unit (figs 6, 7at 30, 32) for locking the carrier arrangement and the respective skid arrangement with one another in a use position of the respective skid arrangement, at least one receiving space for receiving at least one object, especially a sensor or sign, at least one reinforcing element (rib structure) for reinforcing the carrier arrangement and/or the respective skid arrangement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 9, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Jr (‘185) as applied to the claims above, and further in view of Chou (‘561).   The reference to Williams, Jr teaches structure substantially as claimed as discussed above including coupling structure the only difference being that the coupling structure does not include dovetailing.  However, the reference to Chou (at least fig 8, 9) teaches the use of dove tail structure to connect to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Williams, Jr to include a dove tail connection, as taught by Chou since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  It is noted that the structure extends in an arc shape manner as defined.
	
Claim(s) 23, 24, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Jr (‘185) as applied to the claims above, and further in view of Sadr (‘167).   The reference to Williams, Jr teaches structure substantially as claimed as discussed above including reinforcing elements the only difference being that the reinforcing element is not positioned at the top or bottom of the structures.  However, the reference to Sadr (at least fig 14) teaches the use of providing reinforcing structure at least at the top of a structure to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Williams, Jr to include reinforcing structure at the top, as taught by Sadr since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including knockdown plastic pallets and reinforcing structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637